Appeal by claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving unemployment insurance benefits on the grounds that he voluntarily left employment without good cause. The board adopted the Referee’s finding that claimant, ain accountant, left employment because he resented his employer’s criticism. While claimant denied any such resentment before the Referee, the record is sufficient to substantiate the board’s finding that this was the actual reason claimant left employment. Claimant asserts that he left because the employer’s demands were affecting his health. Claimant admitted, however, that he had not 'received medical advice to terminate his employment, and the record contains no medical proof that his health was in any way affected by his employment (cf. Matter of Drach [Catherwood], 17 *751A D 2d 998). The present record merely presents a question of fact which is within the power of the board to determine (Matter of Karman [Lubin], 2 A D 2d 626). We also find no merit in claimant’s contention that he was not afforded a fair and impartial hearing. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.